Citation Nr: 0421986	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral eye 
disability.

3.  Entitlement to service connection for a conversion 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of venous 
angioma in the left hemisphere, to include an upper motor 
neuron lesion.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1992 to March 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for residuals of an 
angioma.  This case is also before the Board on appeal from a 
September 2002 rating decision, which denied the appellant's 
claims of entitlement to service connection for bilateral 
hearing loss, a bilateral eye disability, a conversion 
disorder, and tinnitus.


REMAND

In a February 2003 statement, the appellant requested a 
hearing before the Board in Washington, D.C.  In a February 
2003 statement, the appellant's representative requested a 
hearing before the Board at the RO.  In a June 2003 
substantive appeal, the appellant requested a hearing before 
the Board in Washington, D.C.  In May 2004 the appellant was 
scheduled for a hearing before the Board in Washington, D.C., 
on June 22, 2004.  In a May 2004 statement, the appellant 
wrote, "I accidentally marked the wrong box on my VA [Form] 
9.  I didn't want to appear in Washington[,] D.C.[,] because 
I can't afford to go."  Although it is clear that the 
appellant does not want a hearing before the Board in 
Washington, D.C., on the VA Form 9 used by the appellant, 
there are two other boxes which present hearing options.  
First, an appellant may elect to not have a hearing before 
the Board.  Second, the appellant may request a hearing 
before the Board at the RO.  Because the appellant's May 2004 
statement does not clearly indicate that the appellant no 
longer wishes to have a hearing before the Board and because 
the appellant's representative has previously indicated that 
the appellant wants a hearing before the Board at the RO, the 
appellant's intentions must be clarified.

The appellant has stated that she was rendered unconscious 
during a training exercise in basic training.  The service 
medical records contained in her claims folder do not support 
this contention; however, it appears that her service medical 
records are not complete.  Although the appellant was not 
discharged from service until March 1993, her claims folder 
contains no records dated later than September 1992.  
Complete service medical records should be obtained.

Similarly, a December 2000 letter from the appellant to her 
member of Congress suggests that the appellant has a copy of 
her medical board report from service that is not contained 
in the claims folder.  The RO should obtain copies of any 
service medical records that the appellant has in her 
possession.

Further, the December 2000 letter from the appellant to her 
member of Congress indicates that the appellant has applied 
for disability benefits from the Social Security 
Administration (SSA).  The records considered by that agency 
and a copy of any decision should be obtained.  See 
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

In a November 2000 statement, M. B., M.D. (Dr. B.) states 
that he has records of his treatment of the appellant since 
1991 as well as records from a Dr. H., who had treated the 
appellant prior to that date.  Records for treatment of the 
appellant by Drs. B. and H. should be obtained from Dr. B.

At a May 2002 VA joints examination, the examiner noted that 
the appellant should have undergone a neurological evaluation 
because her current disabilities are neurological in nature 
and she had not problem related to her joints.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The appellant should undergo a brain and spinal cord 
examination.

Finally, the Board notes that in a February 2001 rating 
decision, the rating specialist from the RO noted, "On the 
[appellant's] DD214, the [appellant] was separated from the 
service because the physical disability existed prior to 
entry on active duty, per medical board."  Similarly, in a 
February 2003 Statement of the Case, the decision review 
officer from the RO noted, "[The appellant's] Medical 
Evaluation Board determined the condition pre-existed her 
enlistment and she was discharged for '[P]HYSICAL DISABIL 
PRIOR TO ENTRY ON ACTIVE DUTY-MEDICAL BOARD.'"  The Board is 
unable to find evidence in the record to support either of 
these statements.  It is unclear whether this language was 
originally inserted in a case other than the appellant's case 
or whether records reviewed by the RO are not before the 
Board.  These findings should be reviewed carefully when a 
Supplemental Statement of the Case is prepared.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on her part.):

1.  The RO should clarify whether the 
appellant wants a hearing at the RO 
before a traveling Veterans Law Judge 
from the Board.

2.  The RO should make another attempt to 
secure the appellant's service medical 
records through official channels.  The 
appellant has indicated that she was 
hospitalized at Moncrief Army Community 
Hospital in Fort Jackson, South Carolina, 
between August 1992 and September 1992, 
and at Eisenhower Army Medical Center in 
Fort Gordon in Augusta, Georgia, between 
September 1992 and March 1993, so a 
request for clinical records should be 
included in the request for service 
medical records.  Further, the appellant 
has indicated that she was treated by 
mental health professionals during 
service, so a request for mental health 
records should be included in the request 
for service medical records.  Finally, 
the appellant was apparently discharged 
based upon a medical evaluation board 
(MEB) or physical evaluation board (PEB), 
so a request for any MEB and PEB reports 
should be included in the request for 
service medical records.

3.  The RO should request that the 
appellant provide a copy of any of her 
service medical records that are in her 
possession.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for any 
neurological impairment since January 
1987.  After securing the necessary 
release, the RO should obtain these 
records.  The request for records should 
include records from a Dr. H. from 
January 1987 to 1991 and records from Dr. 
B. from 1991 to the present.  (As noted 
above, Dr. B. has indicated that he has 
copies of both his records and treatments 
records from Dr. H.)

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  After the development requested above 
has been completed, the appellant should 
be afforded a VA brain and spinal cord 
examination to determine whether the 
appellant has current neurologic 
disabilities related to her military 
service from August 1992 to March 1993.  
The claims folder should be made 
available to the examiner for review 
before the examination.  (The record 
before the Board does not appear to be 
complete at this time and is to be 
developed fully prior to the examination 
of the appellant.  The record before the 
Board presently shows treatment or 
examination of the appellant in service 
or for enlistment in May 1991; June 1991; 
August 14, 1992 (optometry); August 17, 
1992 (immunizations); August 30, 1992; 
August 31, 1992; and September 22, 1992.  
The record also contains the reports of 
VA examinations of the appellant in May 
2002 (joints and eye) and June 2002 
(mental disorders and audio).  The 
appellant was evaluated by a private 
neurologist in August 1999 and her 
private primary care physician has 
provided statements dated in November 
2000 and December 2000.)

The examiner should express an opinion as 
to whether the appellant has neurological 
residuals that are "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the appellant's 
military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

Regarding a venous angioma, the examiner 
should express an opinion as to:

(1)  Whether the appellant had/has a 
venous angioma that pre-existed her 
military service,

(2)  if so, whether the appellant's 
pre-existing venous angioma 
underwent an increase in severity 
(as distinguished from a temporary 
flare-up) during her military 
service, and,

(3)  if so, whether there it is 
obvious and manifest (i.e., shown by 
clear and unmistakable evidence) 
that the increase in severity was 
due to the natural progress of the 
disability.

(4)  The examiner is requested to 
identify specifically any residuals 
of the venous angioma.

The examiner should provide a complete 
rationale for any opinions provided.

There are medical principles so 
universally recognized as to constitute 
fact (clear and unmistakable proof).  
Consequently with notation or discovery 
during service of such residual 
conditions (scars; fibrosis of the lungs; 
atrophies following disease of the 
central or peripheral nervous system; 
healed fractures; absent, displaced or 
resected parts of organs; supernumerary 
parts; congenital malformations; or 
hemorrhoidal tags or tabs; etc.) with no 
evidence of the pertinent antecedent 
active disease or injury during service 
the conclusion must be that they 
preexisted service.  Similarly, 
manifestation of lesions or symptoms of 
chronic disease from date of enlistment, 
or so close thereto that the disease 
could not have originated in so short a 
period will establish preservice 
existence thereof.  Conditions of an 
infectious nature are to be considered 
with regard to the circumstances of the 
infection and if manifested in less than 
the respective incubation periods after 
reporting for duty, they will be held to 
have preexisted service.  Congenital or 
developmental defects, refractive error 
of the eye, personality disorders, and 
mental deficiency as such are not 
diseases or injuries within the meaning 
of applicable legislation.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


